Citation Nr: 1104136	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-31 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of 
a fractured nose with a deviated nasal septum.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for residuals of a fractured nose with a nasal 
septum deviation, at which time the RO assigned a noncompensable 
evaluation, effective May 9, 2005-the date on which the Veteran 
filed his claim for service connection.  The Veteran timely 
appealed that assigned disability evaluation.

The Board notes that the Veteran initially requested a hearing 
before a Veterans Law Judge; such was scheduled for September 
2010.  However, in August 2010 the Veteran contacted the Board to 
cancel his scheduled hearing and did not wish to reschedule the 
hearing, but instead wished for the Board to make a decision on 
his case.

The Board remanded the above issue for further development, to 
include a VA examination, in an October 2010 remand order.  The 
case has been returned to the Board at this time for further 
appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
Veteran's left nasal passage is obstructed 80 percent and the 
right nasal passage is not obstructed at all.

2.  Hypertrophy of the turbinates which results in chronic 
allergic symptomatology and trouble breathing have also been 
associated as symptomatology arising from the Veteran's nasal 
fracture in service; such symptomatology includes several non-
incapacitating episodes of purulent nasal discharge, headaches, 
and sinus pain and tenderness per year.




CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for 
a 10 percent evaluation for residuals of a fractured nose with a 
deviated nasal septum have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  That notwithstanding, the Board notes that following the 
grant of service connection, the Veteran was sent a June 2008 
letter, which advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  The letter also advised 
the Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that the 
disability has on his employment.  The notice provided examples 
of pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing 
entitlement to a disability evaluation.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim 
for increased rating need not be "veteran specific").  The 
Board notes that that letter also provided information regarding 
the types of evidence considered when assigning a disability 
evaluation, along with the relevant rating criteria for the 
Veteran's increased evaluation claim on appeal.  The Veteran's 
claim was last adjudicated in December 2010.  Therefore, no 
further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  Moreover, 
the Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and concludes 
that no available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claim.  

The Board notes that the Veteran underwent a VA examination in 
November 2010, and was further scheduled for an ENT specialist 
examination in December 2010.  The Veteran called to cancel that 
specialist examination and stated he did not want to reschedule 
the examination at that time.  Therefore, the Board finds that 
its remand order has been substantially complied with, and it may 
proceed to adjudicate upon the merits of this case.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers 
upon the claimant, as a matter of law, the right to compliance 
with the remand order).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran filed his for service connection claim on May 9, 
2005, and was assigned a noncompensable evaluation in the August 
2005 rating decision.  The Veteran has appealed that evaluation 
because he believes that his evaluation should be higher due to 
having trouble breathing, as well as his scarring and nose 
deformity which he stated was disfiguring.  The Board notes that 
the Veteran was granted a separate 10 percent rating for his 
scarring and disfigurement of his nose in its prior October 2010 
decision.  Thus, this decision will not deal with any of that 
claimed symptomatology, as such has already been assessed and 
evaluated under that separate evaluation.  See 38 C.F.R. § 4.14 
(2010).  

The Veteran's nasal disability is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.97, Diagnostic Code 
6502, for traumatic deviation of a nasal septum.  Under that 
Diagnostic Code, a 10 percent rating is applicable for a 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction of one side.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2010).  

VA treatment records from throughout the appeal period do not 
demonstrate that the Veteran has ever sought any treatment for 
his residuals of his fractured nose, such as his trouble 
breathing.  At no point during the appeal period has the Veteran 
reported trouble breathing, or in any other way complain of 
symptomatology, associated with his nasal disability for which he 
sought treatment.

The Veteran underwent a VA examination for his nasal disability 
in October 2006.  At that time, the Veteran reported that he had 
difficulty breathing through his nose and that he was forced to 
breathe through his mouth.  The Veteran has not had any surgery 
on his nose.  On examination, the Veteran's nose demonstrated a 1 
cm. deep indentation on the nasal bridge bone with a gross 
displacement of the nose soft tissue to the right.  His nasal 
turbinates were patent, with normal nasal mucosa but without 
nasal discharge.  X-rays taken at that time demonstrated grossly 
intact nasal bones, with clear adjacent sinuses.  There was no 
evidence of any bone fracture or destructive process, and the x-
rays were noted as being unremarkable.

The Veteran underwent another VA examination in June 2008.  The 
Veteran reported at that time that he had not had surgery, nor 
does he have any medications or treat his nasal disability in any 
way.  He indicated that he has trouble breathing out of the left 
side of his nose and that he has watery discharge from his nose 
in the morning and at night while in bed.  He also indicated that 
he does not have dyspnea at rest, but does have it on exertion, 
particularly when ascending or descending stairs, which leads to 
mouth-breathing and dry mouth.  The Veteran denied any sinus pain 
or headaches or any type of allergic attacks at that time.  The 
VA examiner noted there were no periods of incapacitation 
reported.  On examination, the Veteran was shown to have a septum 
deviation to the left with watery nasal discharge.  There was 
also noted nasal obstruction secondary to a nasal polyp in the 
left turbinate, though the amount of obstruction was not noted.  
There was no nostril inflammation, rhinoscleroma, or sinus 
tenderness, crusting or purulent discharge.  X-rays from that 
time demonstrated a mid-nasal bone fracture with 1.5 mm. inferior 
step-off of the distal aspect.  There was no significant soft 
tissue swelling noted, but there was a left deviation of the 
nasal septum.  The x-ray was noted as demonstrating a minimally 
displaced mid-nasal bone fracture.  The VA examiner diagnosed the 
Veteran with residuals of a nasal bone fracture, left turbinate 
nasal polyp, and a left nasal septum deviation.  

Finally, the Veteran underwent a VA examination in November 2010.  
At that time, the Veteran indicated that he has been having sinus 
problems since his car accident in service which resulted in a 
deviated nasal septum.  He stated that he gets headaches from his 
sinus problems, as well as difficulty breathing and a little pain 
in his nose at times.  He stated that he uses an over-the-counter 
medicated nasal spray twice a day.  The Veteran is noted as 
having a history of seasonal nasal allergies and a history of 
sinusitis with non-incapacitating episodes several times a year, 
which include symptomatology such as headache, purulent discharge 
and sinus pain and tenderness.  The Veteran's allergic 
symptomatology included nasal congestion, excess nasal mucous, 
itchy nose, watery eyes, sneezing, purulent nasal discharge, 
headaches, and sinus pain and tenderness.  There was no noted 
speech impairment and the Veteran was noted as having occasional 
breathing difficulty.  

On examination, the Veteran did not demonstrate any evidence of 
sinus disease or soft palate abnormality.  The Veteran had left 
nasal obstruction of 80 percent and 0 percent right nasal 
obstruction.  There were no nasal polyps noted at that time, and 
the VA examiner noted that there was a septal deviation as well 
as evidence of permanent hypertrophy of turbinates from bacterial 
rhinitis.  There was no noted evidence of rhinoscleroma, 
granulomatosis or granulomatous infection, or a laryngectemy, and 
the Veteran's larynx, pharynx and nasopharynx were noted as being 
normal.  The VA examiner stated that the Veteran's nasal septum 
was deviated to the left, with hypertrophy of the left turbinate 
that caused left nasal cavity small of about 80 percent blockage.  
X-rays from that time showed a mild left lateral nasal septum 
deviation, but normal alignment otherwise.  The ossific 
structures appeared grossly intact and the sinuses appeared well-
aerated.

The VA examiner concluded that the Veteran had nasal obstruction 
of the left nasal passage with recurrent sinusitis attacks.  He 
stated that he did not see any polyps on examination, but that he 
was not an "[Ear, Nose and Throat] ENT specialist."  The 
Veteran was subsequently scheduled for an ENT specialist 
appointment in December 2010, which he cancelled and would not 
reschedule.

On the basis of the foregoing evidence, the Board finds that the 
Veteran's nasal disability more closely approximates the criteria 
necessary for a 10 percent evaluation under Diagnostic Code 6502.  
Specifically, the Veteran's left nasal passage has shown to be 
obstructed throughout the appeal period.  Such obstruction was 
noted as being 80 percent in the most recent examination.  
However, such does not demonstrate complete obstruction on one 
side or 50 percent on both sides.  The Veteran's right nasal 
passage is shown to be unobstructed throughout the appeal period.  

That notwithstanding, the November 2010 VA examiner stated that 
the nasal symptomatology shown on examination included the nasal 
septum deviation and the hypertrophy of the turbinates associated 
with allergic symptoms.  Giving the benefit of the doubt to the 
Veteran, the Board finds that such means that the Veteran's 
associated allergic symptomatology, including headaches, sinus 
pain and tenderness, and purulent discharge are also associated 
with the Veteran's nasal disability.  Accordingly, the Board 
finds that such a disability picture of an 80 percent left nasal 
passage blockage with associated allergic symptomatology more 
closely approximates to a complete obstruction of one nasal 
passage commensurate with a 10 percent evaluation under 
Diagnostic Code 6502.  See 38 C.F.R. §§ 4.7, 4.97, Diagnostic 
Code 6502.  

The evidence does not demonstrate that the Veteran had 
rhinoscleroma at any time throughout the appeal period, and in 
fact, nearly meets the criteria for a compensable evaluation 
under Diagnostic Code 6523.  Thus, a higher evaluation is not 
warranted under that Diagnostic Code.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6523.

Moreover, the Board is cognizant that the Veteran's June 2008 VA 
examination demonstrated that he has a nasal polyp in the left 
passage.  However, the October 2006 and November 2010 VA 
examinations did not note the presence of any nasal polyps.  
Moreover, the Veteran declined to see the scheduled ENT 
specialist in December 2010 in order to clarify the existence and 
extent of such symptomatology.  At this time, while the Veteran 
may have nasal polyps, such nasal polyps have not been associated 
at any point in the record as being due to the Veteran's 
residuals of a fractured nose with a deviated nasal septum.  
Accordingly, a higher evaluation is not warranted under 
Diagnostic Code 6522.  

The Veteran has also not demonstrated that there is any 
impairment to his ability to speak (6515-19), that he has a 
problem with his larynx or pharynx (6520-21), or that he has been 
diagnosed with granulmatous rhinitis (6524) or sinusitis (6510-
14).  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-24.  Thus, 
those Diagnostic Codes are inapplicable in this case.

In summary, the Veteran's deviated nasal septum and permanent 
hypertrophy of the turbinates, resulting in allergic 
symptomatology, have been associated as residuals of the 
Veteran's nasal fracture in service.  The disability picture 
produced by the combination of those symptoms more closely 
approximates to a complete obstruction of the Veteran's left 
nasal passage.  Accordingly, a 10 percent evaluation is warranted 
for the Veteran's nasal disability, and to that extent, the 
Veteran's claim is granted.  See 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6502.  In reaching that conclusion, the benefit 
of the doubt doctrine has been appropriately applied.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extra-
schedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected nasal disability, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's nasal disability.  As the rating schedule is adequate 
to evaluate the disability, referral for extra-schedular 
consideration is not in order. 

Finally, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  In this case, the 
Veteran was granted TDIU in a June 2007 rating decision.  Thus, 
the Board finds that a remand for such an opinion is not required 
in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation of 10 percent for residuals of a fractured 
nose with a deviated nasal septum is granted, subject to the 
regulations controlling the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


